             Case 1:20-cv-01385-KBJ Document 9 Filed 04/19/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                    )
 GUN OWNERS OF AMERICA, INC.,                       )
                                                    )
                 Plaintiff,                         )
                                                    )
        v.                                          )        Civil Action No. 20-1385 (KBJ)
                                                    )
 FEDERAL BUREAU OF INVESTIGATION,                   )
                                                    )
                 Defendant.                         )
                                                    )

                                  JOINT STATUS REPORT

       Pursuant to the Court’s January 25, 2021 Minute Order, the parties, by and through their

respective undersigned counsel, respectfully submit this Joint Status Report to apprise the Court

of the status of this Freedom of Information Act (“FOIA”) case.

       On May 22, 2020, Plaintiff Gun Owners of America, Inc. (“Plaintiff”) sued the Federal

Bureau of Investigation (“FBI”), alleging that the FBI unlawfully withheld records responsive to

Plaintiff’s FOIA request dated March 25, 2020, which sought records related to State points of

contact within the National Instant Criminal Background Check System administered by the FBI.

       The parties informed the Court in their January 11, 2021 Joint Status Report (ECF No. 8)

that the FBI had completed its search for records and had completed its production except for pages

that remained with another government agency for its review. The parties also informed the Court

that the FBI intended to provide Plaintiff with a Vaughn index for the 121 pages it withheld in full

by April 12, 2021.

       By letter dated March 19, 2021, the FBI released in part the pages that it had referred to

another agency for review, thereby completing the FBI’s production in this case. On April 9, 2021,

the FBI provided Plaintiff with its Vaughn index.
            Case 1:20-cv-01385-KBJ Document 9 Filed 04/19/21 Page 2 of 2




       The parties are cognizant that this Court requires them to file a joint notice within 45 days

of the completion of processing and production of records in a FOIA case, which informs the Court

of whether any disputes remain and, if so, proposes a schedule for further proceedings. See General

Order ¶ 4(c). However, the parties need additional time to continue their discussions attempting to

narrow any outstanding issues without judicial intervention. Accordingly, the parties respectfully

request an extension of time until May 31, 2021 to file the joint notice. A proposed order is

attached.



Respectfully submitted,

 /s/ Robert J. Olson                            CHANNING D. PHILLIPS, D.C. Bar #415793
 Robert J. Olson                                Acting United States Attorney
 (D.C. Bar No. 1029318)
 Jeremiah L. Morgan                             BRIAN P. HUDAK
 (D.C. Bar No. 1012943)                         Acting Chief, Civil Division
 William J. Olson, P.C.
 (D.C. Bar No. 233833)
 William J. Olson, P.C.                         By:     /s/ Michael A. Tilghman II
 370 Maple Avenue West, Suite 4                          MICHAEL A. TILGHMAN II
 Vienna, VA 22180-5615                                   D.C. Bar # 988441
 703-356-5070 (telephone)                                Assistant United States Attorney
 703-356-5085 (fax)                                      U.S. Attorney’s Office, Civil Division
 wjo@mindspring.com (e-mail)                             555 Fourth Street, NW
                                                         Washington, DC 20530
 Attorneys for Plaintiff                                 (202) 252-7113
                                                         Michael.Tilghman@usdoj.gov

                                                Attorneys for the United States of America
Dated: April 19, 2021




                                               -2-
